Case 8:20-cv-00767-FMO-DFM Document 53 Filed 02/12/21 Page 1 of 1 Page ID #:1245




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



   BEN EILENBERG,                          No. SA CV 20-00767-FMO (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
              v.                           Magistrate Judge

   CITY OF COLTON, et al.,

           Defendants.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. No objections to the Report and
  Recommendation were filed, and the deadline for filing such objections has
  passed. The Court accepts the findings, conclusions, and recommendations of
  the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that all claims against the County of
  San Bernardino are dismissed.



   Date: February 12, 2021                 ___________/s/________________
                                           FERNANDO M. OLGUIN
                                           United States District Judge
